Citation Nr: 9933146	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1958 to April 
1962, and from December 1969 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
September 1996, but was remanded at that time for additional 
development.  After completion of the requested development, 
the case was returned to the Board.  In a February 1999 
decision of the Board, entitlement to service connection for 
the residuals of a stroke, and entitlement to an evaluation 
in excess of 40 percent for the veteran's service connected 
herniated nucleus pulposus with partial laminectomy was 
denied.  The issue of entitlement to a total rating based on 
individual unemployability was remanded for consideration of 
the additional issue of entitlement to an increased 
evaluation for service connected hearing loss of the left 
ear.  This issue was raised by the veteran during the course 
of his appeal, and was deemed to be inextricably intertwined 
with the issue of entitlement to a total rating.  The issue 
of an increased evaluation for hearing loss of the left ear 
was denied in an April 1999 decision of the RO.  The veteran 
has not appealed that decision.  The issue of entitlement to 
a total rating based on individual unemployability has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for herniated nucleus 
pulposus with partial laminectomy, currently evaluated as 40 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; bilateral hearing loss, evaluated as zero percent 
disabling; and internal hemorrhoids, evaluated as zero 
percent disabling; the veteran has a combined service 
connected evaluation of 50 percent disabled.

2.  The veteran has two years of college education in 
business management, and has post service employment 
experience as the manager of a software company and a car 
salesman.  

3.  The veteran's service connected disabilities do not 
create an exceptional or unusual disability picture resulting 
in his unemployability. 


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service connected disabilities is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected disabilities 
have combined to render him totally and permanently 
unemployable.  In particular, he argues that the impairment 
and pain resulting from his service connected back disability 
leaves him unable to perform any sedentary or physical tasks 
for more than a short period of time before he needs to rest 
or change position, and that this prevents him from working 
in the fields of employment for which he has experience and 
training.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and  
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4  Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4  Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

The veteran was afforded a VA audiology examination in April 
1999.  He had pure tone thresholds of 0, 15, 45, and 55 
decibels for the right ear at the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  The average threshold was 29 decibels, 
and speech discrimination was 92 percent.  The left ear had 
pure tone thresholds of 10, 60, 70, and 80 decibels at these 
same frequencies.  This equates to an average threshold of 55 
decibels.  Speech discrimination was 84 percent.  Tinnitus 
was not noted.  The degree of auditory disability exhibited 
is in the mild to moderate range and not shown to be 
particularly disabling.  

A September 1991 VA examination noted internal hemorrhoids, 
without any other symptomatology.  A June 1993 VA examination 
contained complaints of a tender anus for the past two weeks, 
but an examination was negative for rectal masses, 
tenderness, or blood in the stools.  The remaining records 
are negative for complaints or treatment related to 
hemorrhoids.  The veteran's hemorrhoids are not shown to be 
productive of more than mild to moderate symptomatology.  

The veteran underwent an examination conducted by the Navy 
Central Physical Evaluation Board in February 1993.  He was 
noted to have been placed on the Temporary Disability Retired 
List with diagnoses that included low back pain with mild 
bilateral radicular components, and central disc hernia with 
root tension abnormalities.  He had worked full time as an 
automobile salesman from his August 1991 discharge until 
January 1993.  He was currently unemployed and not in school.  
Following the examination, the Board found that the veteran 
remained unfit for duty.  It was recommended that he continue 
in his limited restrictions, which were no bending, lifting, 
running, jumping, or physical fitness activities.  Additional 
treatment for his back was also recommended.  

The veteran was afforded a VA examination in June 1993.  He 
presented with complaints of low back pain with no radiation 
into the legs, history of degenerative disc disease, and 
decreased hearing of the left ear.  He was said to be a 
retired Navy steelworker, and was currently the manager of a 
software company. 

Private medical records from November 1993 show that the 
veteran was treated for his disc herniation.  The examiner 
recommended a course of physical therapy aimed at 
strengthening the veteran's lumbar region and abdominal 
musculature.  He was to be re-examined in four weeks, but 
would be considered temporarily totally disabled in the 
interim.  

Additional private medical records from January 1994 include 
an assessment of lack of motion of the lumbar spine with 
apparent pain and intolerance for prolonged positions and 
activity.  Other January 1994 records note that the veteran 
tolerates sitting and standing for 15 minutes, and walking 
for 30 minutes.  

The veteran appeared at a Board hearing in March 1996.  He 
testified that his back pain was continuous, but that it was 
exacerbated by walking for more than 15 minutes.  He was no 
longer able to do housework or to work in his yard.  Driving 
was limited to one hour before he experienced pain from the 
extended sitting.  The veteran did not believe that he could 
lift more than 10 pounds.  He continued to do physical 
therapy for his back.  The veteran said that he had been laid 
off his job as a car salesman, and that he was not receiving 
worker's compensation.  He had completed two years of 
college, with his studies concentrated in business 
administration.  The veteran stated that he had supervised 
construction projects during active service.  He noted that 
this involved physical labor, which he believed his back 
disability now prevented him from performing.  See 
Transcript.  

The veteran was afforded a review of his case by the Navy 
Central Physical Evaluation Board in July 1996.  He continued 
to be unfit for duty.  His unfitting conditions included low 
back pain with mild bilateral radicular components, and 
central disc hernia without root tension abnormalities.  His 
disability evaluation was said to be 10 percent. 

The veteran underwent a VA orthopedic examination in 
September 1998.  His claims folder was available for review.  
The veteran had a work history of employment in several small 
businesses since his retirement from the military in 1991.  
This had continued until May 1998.  Following examination, 
the diagnoses included recent episode of increased back pain 
since walking, and status post L4 to L5 laminectomy 
apparently without diskectomy.  The examiner stated that the 
veteran could reasonably work, but his repetitive lifting 
would be restricted, and he should not lift more than 20 
pounds on a frequent basis.  The examiner added that no other 
restrictions were necessary.  

The veteran has persistent pain in his lower back, as well as 
reduced ankle reflexes.  He also has a reduced range of 
motion of his lumbar spine.  However, the veteran's pain is 
localized to the lower lumbar area, and he has at most mild 
radiation of pain into the lower extremities.  There was no 
muscle spasm on VA examination, conducted in September 1998.  
The veteran's neurological examination was normal except for 
some numbness over the left thigh and reduced ankle reflexes.  

VA treatment records dated from September 1998 to November 
1998 reflect additional treatment for back disability.  
September 1998 records indicate that the veteran was seen for 
complaints of back pain.  He noticed the pain while walking, 
and described it as spasm-like.  An examination revealed 
tight paralumbar muscles, but did not note spasms.  The 
assessment was back strain.  November 1998 records show that 
the veteran complained of leg pain and numbness.  The Board 
finds that these records do not show increased symptomatology 
from the September 1998 examination findings.  

After review of the veteran's contentions and the evidence of 
record, the Board is unable to find that he is entitled to a 
total rating due to individual unemployability on an 
extraschedular basis.  The veteran's primary disability is 
his back disability. November 1993 private records describe 
the veteran as totally disabled, but only on a temporary 
basis.  The evidence indicates that the veteran continues to 
have restrictions in physical activities such as walking, 
bending, extended sitting, and repetitive lifting, but the 
evidence also shows that the veteran's educational level and 
employment skills do not restrict him to jobs which require 
these activities.  The record shows some periods of 
unemployment, but also indicate that the veteran has worked 
on a frequent basis in several small businesses since his 
discharge in 1991, and that his jobs have included manager of 
a software company and a car salesman.  The veteran has 
undergone physical therapy for his back disability.  However, 
there is no indication that his service connected 
disabilities require frequent hospitalization, and there is 
no other evidence to demonstrate an exceptional or unusual 
disability picture that would preclude him from obtaining 
anything but marginal employment.  Therefore, as the evidence 
does not show that the veteran's service connected 
disabilities prevent him from obtaining employment, a total 
rating is not merited.  


ORDER

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

